         Case 1:20-cr-00110-LJL Document 115
                                         114 Filed 12/16/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 16, 2020
                                      MEMO ENDORSEMENT.
BY ECF
                                      With no objection from the government, the defense's
The Honorable Lewis J. Liman          request to file a corrected brief is GRANTED.
United States District Judge
United States District Court               12/16/20
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

       Re:     United States v. Lawrence Ray, 20 Cr. 110 (LJL)

Dear Judge Liman:

        The Government writes in response to the Court’s order dated December 16, 2020. The
Government does not oppose the defendant’s request to file a corrected brief. An amended brief
is necessary to correct inadvertent misrepresentations in the original brief about the source of
certain discovery materials; the original brief mistakenly asserted that certain documents (such as
nearly one thousand pages of financial records from the 1990s) were seized in the premises
searches that had in fact been collected by other means whose lawfulness the defendant does not
presently dispute. 1 The Government and the defense worked together to resolve which citations
in the original brief were incorrect and the Government remains available to answer questions from
the defense about discovery.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                              By:     /s/ Danielle R. Sassoon___________
                                                      Danielle R. Sassoon
                                                      Mollie Bracewell
                                                      Lindsey Keenan
                                                      Assistant United States Attorneys
                                                      (212) 637-1115/-2218/(914) 993-1907

1
 Based on the Government’s initial review, the amended brief now omits reference to these
documents, refers to some additional discovery materials not cited in the original brief, and
modifies its description of some of the evidence seized in the premises searches.
